In this case the chancellor decided that where a solicitor charges for services in his bill of costs, and swears tliat the services were performed, it is the duty of the taxing officer to allow for those charges, if in other respects they are properly taxable against the adverse party, unless there is a preponderance of evidence against the alleged performance of the services. That the expenses of stipulations and orders giving to defendants further time to put in their answers are not taxable against the adverse party. That full costs of putting in a further answer, after exceptions to the original answer have been sustained, are not allowable; but only the costs of so much of the further answer as would have been sufficient to render the original answer perfect. That a charge for two lists of defendant’s witnesses, upon their examination, is not taxable. That a solicitor who is employed by several defendants to defend a suit is not entitled to several bills of costs for retaining fees and other charges which are common to all the defendants for whom he appears; but that where new parties are brought before the court by amendment of the bill, who retain the solicitor appearing for the original defendants, the solicitor is entitled to his full costs for so much of the defense as relates to the original defendants up to tha time of his retainer by the new defendants, and to a new retaining fee as solicitor and counsel for the latter, and for the costs of their appearance and of separate answers when proper, and for such other services as are necessary to be performed for them individually or collectively, in which the original *defendants have no common interest; and that such costs may be taxed in a separate bill. That an appeal is in the nature of a new suit, and the costs thereof may be taxed in a separate bill, in behalf of all the appellants; but that only one retaining fee and one set of charges can be allowed upon the appeal. Order directing costs to be retaxed, without costa to either party upon this application.